NOT FOR PUBLICATION

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


APRIL DENISE WILLIAMS,
                                                                Civil Action No. 18-14455
                 Plain tiff
                                                                  OPINION & ORDER
          V.


USA, et al,

                 Defendants.



John Michael Vazguez, U.S.D.J.

         Plaintiff April Denise Williams (‘Plaintiff’ or “Williams”) brings the above-captioned

action   informa pauperis     pursuant to 28 U.S.C.   § 1915. The Court previously granted Plaintiffs
application to proceed informa patiperis and dismissed Plaintiffs Complaint1 without prejudice

pursuant to 28 U.S.C.    § 1915(e)(2)(B). D.E. 2 (“Prior Opinion”); D.E. 3 (“Prior Order”). In its
Prior Opinion, the Court explained that Plaintiffs allegations were insufficient because they did

not plausibly allege any unlawful conduct by any of the named Defendants, and the Court granted

Plaintiff leave to amend her Complaint accordingly. D.E. 2.

         Plaintiff has responded with two pages that consist of a civil cover sheet and a page with

handwritten information. D.E. 5 (“Amended Complaint”). The only new, substantive information

is the following: “filing an amendment so my case does not be terminated,” and “[filing under] US




  Plaintiff brought five separate Complaints, all with similar factual and legal allegations. The
Court consolidated all five Complaints under the above-captioned action pursuant to Fed. R. Civ.
P. 42(a)(2). The Court then dismissed with prejudice the Defendants immune from suit and
dismissed without prejudice Plaintiffs remaining counts.
Bill of Rights: amendments 1, 4, 9, [and] 10.” Id. at 2. This meager information in no way

approaches the plausibility level that is required and as the Court explained in its Prior Opinion.

        The Court dismisses Plaintiffs Amended Complaint, D.E. 5, without prejudice pursuant to

2$ U.S.C.   § 1915(e)(2)(B). Plaintiff has thirty (30) days to submit a second amended complaint
in this above-referenced action curing the deficiencies noted in the Court’s Prior Opinion, D.E. 2.

This will be Plaintiffs last opportunity to do so. If Plaintiff does not submit a second amended

complaint curing these deficiencies within thirty days, the dismissal will be with prejudice. A

dismissal with prejudice means that Plaintiff will be precluded from filing any future suit against

Defendants concerning the allegations in the Complaint.

        For the foregoing reasons, and for good cause shown,

        IT IS on this 27th day of November, 201$,

        ORDERED that Plaintiffs Amended Complaint (D.E. 5) is DISMISSED without

prejudice; and it is further

        ORDERED that Plaintiff may file a second amended complaint within THIRTY (30)

DAYS of receipt of this Order and the accompanying Opinion, curing the defects noted in the

Court’s Prior Opinion (D.E. 2). If Plaintiff fails to file a second amended complaint within

THIRTY (30) DAYS of receipt, dismissal of this case shall be with prejudice. In addition, if

Plaintiff does file a second amended complaint but it is still deficient, this case will be dismissed

with prejudice; and it is further

        ORDERED that the Clerk of the Court shall serve this Order and the accompanying

Opinion upon Plaintiff by regular and certified mail return receipt.




                                                      John Michael Vazqi, IO.S.D.J.


                                                  2
